Citation Nr: 0032071	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 24, 
1998 for a 30 percent evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that the veteran's appeal was 
certified to the Board in August 1999.  Subsequently, in 
April 2000, the RO received from the veteran additional 
private medical records dated from August 1999 to February 
2000, which were forwarded to the Board for consideration.  
No waiver of consideration by the agency of original 
jurisdiction accompanied this additional evidence, as 
generally required by applicable regulation.  See 38 C.F.R. 
§ 20.1304(c) (2000).  However, given the issue presently 
before the Board for consideration, entitlement to an earlier 
effective date, the Board finds that this additional evidence 
is not pertinent in this instance, as it speaks to the 
medical condition of the veteran only from August 1999 to 
February 2000.  Here, the veteran contends that the evidence 
dated in 1997 establishes entitlement to a 30 percent 
evaluation.  As such, these additional records need not be 
considered by the Board (or the agency of original 
jurisdiction) in its determination of the merits of the 
veteran's appeal.

The Board also notes, though, upon review of the contents of 
these additional private medical records, that the veteran 
might have submitted an informal claim for an increased 
evaluation for his hepatitis C.  Accordingly, this matter is 
referred to the RO for clarification and further development, 
as warranted.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2. The RO received the veteran's claim for an increased 
evaluation for hepatitis C on December 5, 1997 and in an 
April 1999 rating decision granted a 30 percent evaluation, 
effective from September 24, 1998.

3. The date entitlement arose is September 24, 1998, as that 
is the earliest indication of the use of therapeutic measures 
in the treatment of the veteran's hepatitis C.


CONCLUSION OF LAW

An effective date earlier than September 24, 1998 for a 30 
percent evaluation for the veteran's hepatitis C is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  As to increased disability compensation, the 
effective date of an award is the earliest date as of which 
it is factually ascertainable that an increase in disability 
has occurred, if a claim is received within one year from 
such date; otherwise, it is the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2000).

Diagnostic Code 7345 (Hepatitis, infectious) provides for a 
noncompensable evaluation where there is evidence that 
hepatitis is healed and nonsymptomatic.  See 38 C.F.R. Part 
4, § 4.114, Diagnostic Code 7345 (2000).  A 10 percent 
evaluation is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance.  Id.  A 30 
percent evaluation is warranted where there is evidence of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of a lesser degree and 
frequency, necessitating dietary restriction or other 
therapeutic measures.  Id.

II.  Factual Background

The RO received the veteran's claim for an increased 
evaluation for his hepatitis C on December 5, 1997.  In VA 
Form 21-4138 (Statement in Support of Claim), dated and 
received by the RO in January 1998, the veteran indicated 
that he had received treatment at a VA medical center in 
December 1997.

The veteran's VA treatment records (dated from November 1997 
to February 1998) reflect the veteran's history of liver 
problems secondary to hepatitis but are negative for any 
subjective complaints or clinical findings as to the 
veteran's liver.  Entries dated in December 1997 pertain to 
the veteran's right thumb, nasal congestion, and hearing.  A 
January 1998 progress note reflects the veteran's report that 
he had had a liver biopsy performed.  The recorded assessment 
included a history of hepatitis C but no current clinical 
notations.

The veteran's March 1998 VA examination reflects the 
veteran's related service medical history.  It also reflects 
the veteran's reports that he had liver function tests 
performed by his private physician in 1996, which revealed an 
increased liver function.  The veteran also reported that in 
February 1997 a liver biopsy revealed hepatitis.  At that 
time, he was told to stop any amount of drinking, and the 
veteran stated that he ate no fatty food.  In December 1997, 
the veteran was seen at the VA medical center, with elevated 
liver function studies and a mild degree of fatigue.  At that 
time, the veteran had been asked to lose weight, which he 
did.  Presently, the veteran stated that his appetite was 
essentially normal, and he felt that he could do his regular 
job without difficulty.  The veteran had no abdominal pain, 
but he was concerned about the continued elevated liver 
function studies.  The veteran had no other digestive 
abnormalities.  There was no pain in the upper or lower 
abdomen, nor was there gastrointestinal adenopathy.  Physical 
examination of the abdomen revealed no masses, no tenderness, 
no organomegaly, and no costovertebral angle tenderness.  
Subsequent to examination, the pertinent diagnosis was 
hepatitis diagnosed in 1971; liver function studies remained 
elevated, and biopsy of the liver indicated hepatitis.  Liver 
function studies and hepatitis studies were to be done, with 
the results placed in the chart.  No additional comment 
accompanied the laboratory results.

In a May 1998 rating decision, the RO denied the veteran's 
claim for an increased evaluation for the veteran's hepatitis 
C, referencing the veteran's subjective complaints and the 
clinical findings contained in the March 1998 VA examination.

In December 1998, the RO received the veteran's notice of 
disagreement as to the denial of an increased evaluation for 
hepatitis C.  Along with the notice of disagreement, the 
veteran submitted private medical records (dated from 
February 1998 to November 1998).  A prescription dated 
September 24, 1998 indicates that the veteran had been placed 
on Rebetron.  A November 1998 letter from the veteran's 
private physician indicates that the veteran had had a 
significant elevation in his hepatitis C mRNA level.  It had 
gotten to the point that the veteran's physician felt that 
the veteran needed to be treated for viral hepatitis.  It was 
suggested that the veteran be placed on Interferon and 
Ribavirin.  The veteran's physician did not note historically 
when the veteran's hepatitis C mRNA level had become 
significantly elevated.

In a January 1999 letter to the RO, the veteran stated that 
his regular physician had him on a regimen of medication to 
try and slow the progression of his liver damage.  The 
veteran also stated that he was finding it harder and harder 
to take care of his family.

A March 1999 VA examination also reflects the veteran's 
service medical history and his current reports of being 
treated with Interferon and Ribavirin.  The veteran stated 
that he had been started on these medications in January 1999 
and that he was really having a lot of side effects.  The 
veteran felt tired, achy, and feverish.  Historically, the 
veteran reported that he had had a liver biopsy done in 1997.  
The examiner noted that the veteran's claims file was not 
available for review.  Physical examination found the 
veteran's abdomen to be soft.  There was no tenderness, nor 
were there masses.  The veteran's organs were within normal 
limits, and there was no organomegaly.  It was noted that the 
veteran was to have a chem. 20 and CBC done, the results of 
which were not associated with the examination report.  The 
pertinent diagnosis was hepatitis C with evidence of active 
chronic hepatitis, on Interferon and Ribavirin.

In an April 1999 rating decision, the RO increased the 
veteran's disability rating to 30 percent for his hepatitis 
C, effective from September 24, 1998.  The RO noted that the 
veteran's private medical records (dated September 24, 1998) 
indicated that the veteran was being treating with Rebetron 
and Interferon.  The RO also noted the veteran's reports of 
feeling tired, achy, and feverish upon VA examination in 
March 1999.

In May 1999, the RO received the veteran's notice of 
disagreement, in which the veteran stated that the 30 percent 
evaluation should be effective from December 1997.  The 
veteran submitted additional private medical records (dated 
from April 1994 to November 1997).  An entry dated in 
September 1996 reflects the veteran's history of hepatitis 
while in service and notes that the veteran currently did not 
have any sequelae.  It was also noted that the veteran was 
not on any medications at that time.  The diagnosis was 
chronic hepatitis.  Laboratory test results were positive for 
the hepatitis C antibodies in April and May 1994.  Subsequent 
laboratory tests (conducted in April and September 1997) 
reflect the veteran's hepatitis C virus RNA quantitation, but 
the results were not interpreted. 

Additional private medical records (dated from August 1999 to 
February 2000) are unrelated to the veteran's claim for an 
effective date earlier than September 24, 1998 for a 30 
percent evaluation for his hepatitis.


III.  Analysis

Upon review of the pertinent clinical evidence of record, the 
applicable schedular criteria, and the procedural development 
pertaining to the veteran's claim in this instance, the Board 
finds that an effective date earlier than September 24, 1998 
for a 30 percent evaluation for the veteran's hepatitis C is 
not warranted.  In reaching this determination, the Board 
notes that it has considered VA regulations pertaining to 
both effective dates and evaluation of the veteran's 
hepatitis C.  

Here, as to the applicable schedular criteria in this 
instance, as discussed above, Diagnostic Code 7345 provides 
for a noncompensable evaluation where there is evidence that 
hepatitis is healed and nonsymptomatic, a 10 percent 
evaluation where there is demonstrable liver damage with mild 
gastrointestinal disturbance, and a 30 percent evaluation 
where there is evidence of minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of a lesser degree and frequency, necessitating dietary 
restriction or other therapeutic measures.

In this respect, the Board notes that the record prior to 
September 24, 1998 is negative for any evidence of minimal 
liver damage, associated fatigue, anxiety, and 
gastrointestinal disturbances, as well as the utilization of 
therapeutic measures in the treatment of the veteran's 
hepatitis C.  Indeed, prior to September 24, 1998, the record 
is also negative for any demonstrable liver damage with mild 
gastrointestinal disturbance, which would warrant a 10 
percent evaluation.  Specifically, the Board notes that the 
veteran's private medical records (dated in September 1996) 
indicate that the veteran did not have any sequelae of, nor 
was he on any medications for, his hepatitis C at that time.  
Further, upon VA examination in March 1998, the veteran did 
not report any symptomatology related to hepatitis C.  He 
denied abdominal pain and other digestive abnormalities, and 
physical examination found no masses, tenderness, or 
organomegaly.  It was not until the September 24, 1998 
prescription for Rebetron that the record reflects the 
utilization of therapeutic measures for treatment of the 
veteran's hepatitis C.  As noted above, a 30 percent 
evaluation is warranted where the use of therapeutic measures 
is necessitated.

Having established the date of increase in disability, given 
the evidence of record, the Board must now consider 
applicable VA regulation as to effective dates.  In this 
respect, the Board acknowledges that the veteran did, indeed, 
file his claim for an increased evaluation on December 5, 
1997 and that the date of increase in disability is September 
24, 1998, as just discussed.

As noted above, generally, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of the receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As to increased 
disability compensation, the effective date of an award is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred, if a claim is 
received within one year from such date; otherwise, it is the 
date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2) 
(2000).

With respect to 38 C.F.R. § 3.400(o)(2), the Board notes that 
it is applicable only in instances where the increase in 
disability precedes the claim for an increased evaluation, 
provided that the claim is received within one year after the 
increase.  See Harper v. Brown, 10 Vet. App. 125 (1997).  
Here, the record shows that the veteran filed his claim for 
an increased evaluation on December 5, 1997; the increase in 
disability is shown as of September 24, 1998.  In effect, 
then, the increase in disability occurred after the veteran 
filed his claim, and 38 C.F.R. § 3.400(o)(2) is not for 
application.

As a consequence, the general provisions of 38 C.F.R. § 3.400 
apply, and the effective date as to a claim for increase will 
be the date of the receipt of the claim or the date 
entitlement arose, whichever is the later.  Here, to 
reiterate, the veteran filed his claim for an increased 
evaluation on December 5, 1997, and the date entitlement to a 
30 percent evaluation arose is September 24, 1998, when the 
record shows that the veteran's hepatitis C necessitated the 
use of therapeutic measures, i.e., the use of Rebetron.  As 
between December 1997 and September 1998, September 1998 is 
the later date.  Accordingly, the effective date for a 30 
percent evaluation for the veteran's hepatitis C is September 
24, 1998.   


ORDER

An effective date earlier than September 24, 1998 for a 30 
percent evaluation for the veteran's hepatitis C is not 
warranted.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

